
	

113 HR 2292 IH: PROTECT Act
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2292
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2013
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To provide for greater regulation of high frequency
		  trading of commodities futures and options and greater protection for
		  derivatives traders and trading facilities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protection from Rogue Oil Traders Engaging in Computerized Trading
			 Act or the PROTECT Act.
		2.Requirements
			 applicable to high frequency traders of commodity futures and options
			(a)In
			 generalThe Commodity
			 Exchange Act (7 U.S.C. 1 et seq.) is amended by inserting after section 4t the
			 following:
				
					4u.Requirements
				applicable to high frequency traders
						(a)RegistrationIt shall be unlawful for any person to
				engage in an activity that the Commission has defined in regulations as high
				frequency trading, unless the person has registered with the Commission (in
				such form, in such manner, and providing such information as the Commission
				shall prescribe) as a high frequency trader, and the registration has not
				expired or been suspended or revoked.
						(b)Other
				requirementsA registered high frequency trader shall—
							(1)test all computer
				programs and algorithms used by the trader in any high frequency trading
				activity and determine whether the programs and algorithms are functioning
				properly, in such manner and with such frequency as the Commission shall
				prescribe in regulations;
							(2)establish and document high frequency
				trading system safeguards reasonably designed to ensure the proper function of
				all programs and algorithms used by the high frequency trader including
				conditions and parameters relating to the automatic termination, pausing, or
				cancellation of the trader’s messaging or trading activity, maximum message and
				trade execution rates and order sizes, intra-day risk position limits, and
				market and trade monitoring systems that are appropriate for ensuring
				compliance with the system safeguards, including systems designed to monitor
				market volatility and the trader’s risk position on an intra-day basis;
							(3)shall not simultaneously purchase and sell
				through the same or different accounts the same commodity contract, agreement,
				or transaction, unless the simultaneous purchases and sales are of a de minimis
				quantity and are reported to the Commission periodically, in a form and manner
				to be determined by the Commission;
							(4)submit to the
				Commission semiannual reports on the high frequency trading activities of the
				trader during the period covered by the report, in such form, in such manner,
				and containing such information as the Commission may require, signed by the
				chief executive officer (or equivalent officer) of the trader; and
							(5)conform with such business conduct
				standards as may be prescribed by the Commission by rule or regulation that
				relate to—
								(A)fraud,
				manipulation, and other abusive or disruptive practices, and other practices
				that may affect market integrity involving high frequency traders (including
				high frequency trades that are offered but not entered into); and
								(B)such other matters as the Commission may
				determine are appropriate in the public interest or otherwise in furtherance of
				the purposes of this Act, including information necessary to develop a
				classification scheme and public reports relating to high frequency traders and
				trading activity and sub-categories
				thereto.
								.
			(b)Deadline for
			 issuance of rules defining high frequency tradingWithin 9 months
			 after the date of the enactment of this Act, the Commodity Futures Trading
			 Commission shall prescribe final regulations defining the activities that shall
			 be considered to be high frequency trading for purposes of section 4u of the
			 Commodities Exchange Act.
			3.Fine for high
			 frequency trading violation required to be based on the duration of the
			 violationSection 9 of the
			 Commodity Exchange Act (7 U.S.C. 13) is amended by adding at the end the
			 following:
			
				(f)Fine for high
				frequency trading violation required To be based on the duration of the
				violationThe amount of a fine imposed under this Act with
				respect to a violation of a high frequency trading regulation shall be
				determined on the basis of the number of seconds, including fractions of
				seconds, during which the violation
				continued.
				.
		4.Civil penalties
			 under the Commodity Exchange Act
			(a)Authority of the
			 Commodity Futures Trading Commission To define meaning of each
			 violationSection 9
			 of the Commodity Exchange Act (7 U.S.C. 13), as amended by section 3 of this
			 Act, is amended by adding at the end the following:
				
					(g)Authority To
				define scope of violationThe
				Commission may define the scope of any violation for purposes of determining
				the number of violations involved in any case arising under this
				Act.
					.
			(b)Enforcement
			 powers of the commissionSection 6 of such Act is amended—
				(1)in paragraph (10)
			 of subsection (c) (7 U.S.C. 9), by striking subparagraph (C) and inserting the
			 following:
					
						(C)assess such
				person—
							(i)a
				civil penalty of not more than an amount equal to the greater of—
								(I)$1,000,000, in the case of a person who is
				an individual, for each violation;
								(II)$10,000,000, in
				the case of any person other than an individual, for each violation;
								(III)triple the
				monetary gain to the person and all other persons acting in concert with the
				person, for each such violation; or
								(IV)triple the total
				amount of losses to persons proximately caused by each such violation;
				or
								(ii)a
				civil penalty of triple the maximum amount otherwise available under clause (i)
				if the person, within 5 years preceding the violation, has been—
								(I)found in a
				proceeding brought by the Commission, or by agreement of settlement to which
				the Commission is a party, to have recklessly or willfully violated any
				provision of this Act or of the rules, regulations, or orders of the Commission
				thereunder; or
								(II)convicted of any
				criminal offense that involves a violation of this Act or of the rules,
				regulations, or orders of the Commission thereunder;
				and
								;
				(2)in subsection (d)
			 (7 U.S.C. 13b)—
					(A)by inserting
			 (1) after (d);
					(B)by striking $140,000 or triple the
			 monetary gain to such person, and inserting (A) $1,000,000, in
			 the case of a person who is an individual, for each violation, (B) $10,000,000,
			 in the case of any person other than an individual, for each violation, (C)
			 triple the monetary gain to the person and all other persons acting in concert
			 with the person, for each such violation, or (D) triple the total amount of
			 losses to persons proximately caused by each such violation,;
			 and
					(C)by striking the
			 period and inserting ; and; and
					(D)by adding after
			 and below the end the following:
						
							(2)(A)A person shall be held
				liable for a civil penalty in triple the amount otherwise available for a
				violation under this subsection if the person, within 5 years preceding such
				violation, has been—
									(i)found in a proceeding brought by
				the Commission, or by agreement of settlement to which the Commission is a
				party, to have recklessly or willfully violated any provision of this Act or
				the rules, regulations, or orders of the Commission thereunder; or
									(ii)convicted of any criminal offense
				that involves violation of this Act or the rules, regulations, or orders of the
				Commission
				thereunder.
									.
					(c)Nonenforcement
			 of rules of government or other violationsSection 6b of such Act
			 (7 U.S.C. 13a) is amended in the 1st sentence—
				(1)by striking
			 $500,000 for each such violation, or, in any case of manipulation or
			 attempted manipulation in violation of section 6(c), 6(d), or 9(a)(2), a civil
			 penalty of not more than $1,000,000 for each such violation and
			 inserting (A) $1,000,000, in the case of a person who is an individual,
			 for each violation, (B) $10,000,000, in the case of any person other than an
			 individual, for each violation, (C) triple the monetary gain to the person and
			 all other persons acting in concert with the person, for each such violation,
			 or (D) triple the total amount of losses to persons proximately caused by each
			 such violation, and such civil penalty shall be assessed for each violation on
			 which a failure to enforce or other violation occurs or has occurred; provided
			 that a registered entity, director, officer, agent, or employee shall be
			 assessed a civil penalty of triple the amount otherwise available if the
			 person, within 5 years of such violation, has been found in a proceeding
			 brought by the Commission, or by agreement of settlement to which the
			 Commission is a party, to have recklessly or willfully violated any provision
			 of this Act or the rules, regulations, or orders of the Commission thereunder,
			 or convicted of any criminal offense that involves a violation of this Act or
			 the rules, regulations, or orders of the Commission thereunder.
				(d)Action To enjoin
			 or restrain violationsSection 6c(d) of such Act (7 U.S.C.
			 13a–1(d)) is amended—
				(1)in paragraph (1),
			 by inserting a civil penalty in the amount of after
			 violation; and
				(2)by striking
			 subparagraphs (A) and (B) of paragraph (1) and inserting the following:
					
						(A)not more than the greater of—
							(i)“$1,000,000, in the case of a person who is
				an individual, for each violation;
							(ii)$10,000,000, in
				the case of any person other than an individual, for each violation;
							(iii)triple the
				monetary gain to the person and all other persons acting in concert with the
				person, for each such violation; or
							(iv)triple the total
				amount of losses by persons proximately caused by each such violation;
				or
							(B)triple the maximum
				amount otherwise available under subparagraph (A) if the person, within 5 years
				preceding the violation, has been—
							(i)found in a proceeding brought by the
				Commission, or by agreement of settlement to which the Commission is a party,
				to have recklessly or willfully violated any provision of this Act or of the
				rules, regulations, or orders of the Commission thereunder; or
							(ii)convicted of any
				criminal offense that involves a violation of this Act or of the rules,
				regulations, or orders of the Commission
				thereunder.
							.
				(e)Criminal
			 penaltiesSection 9(a) of such Act (7 U.S.C. 13(a)) is amended by
			 inserting in the case of an individual or $10,000,000 in the case of any
			 person other than an individual, for each violation, after
			 $1,000,000.
			(f)Statute of
			 limitationsSection 9 of such Act (7 U.S.C. 13) is amended by
			 adding at the end the following:
				
					(f)Statute of
				limitationsAn action, suit or proceeding for the enforcement of
				any civil fine, penalty, or forfeiture, pecuniary or otherwise, shall not be
				entertained unless commenced within 10 years after the date when the claim
				first accrued if, within the same period, the offender or the property is found
				within the United States in order that proper service may be made
				thereon.
					.
			5.Effective
			 dates
			(a)Requirements
			 applicable to high frequency tradersThe amendment made by section 2(a) shall
			 take effect on the date that is 9 months after the date of the enactment of
			 this Act.
			(b)Penalties
			 provisionsThe amendments
			 made by sections 3 and 4 shall take effect on the date that is 15 days after
			 the date of the enactment of this Act.
			
